ORMOND, J.
To maintain detinue, it is not necessary that the plaintiff should have the absolute property in the thing sued for, a special, or qualified property, as that of a bailee, is sufficient against a wrong doer. [Arch. N. P. 286.]
We understand the declaration to alledge, that the plaintiffs, as deacons and trustees of the Baptist church, established at Bethel meeting house, were possessed of a certain deed, for two acres of ground, on which the church has been erected, that they delivered the deed to the defendant, to be redelivered to them on request, and that although requested, he refuses to re-deliver it. The second count varies from the first only in charging that the deed came to the possession of the defendant by finding.
It is obvious that no question of title is presented here; it is the case of a bailee against a wrong doer. It is however insisted, that the declaration shows that the defendant has the right to the possession of the deed. The deed is described *324as having been made by William H. Terrell, to Castleton Lyon, Wiley McGee, and the defendant, as deacons and trustees of the Baptist church established at Bethel, in Tuscaloosa county, and their successors in office, upon trust, that the grantees should hold the land, for the purpose of erecting thereon houses suitable for the worship of Almighty God, for the accommodation of the Baptist society, &c. It is obvious that the title is merely vested in these persons, without any beneficial interest, and that they arp seized to the use of the Baptist society of Bethel meeting house. [Reformed Dutch Church v. Veeder, 4 Wend. 494.] The defendant therefore had not such an interest in .the property conveyed by the deed, as would authorize him to detain it against the acting trustees of the church, from whom he had received, it, and who were entitled to the possession, as deacons and trustees of the church.
Whether the plaintiffs could maintain this action, as the present deacons and trustees, and successors of the defenda nt and others, to whom the possession of the deed was delivered, and without ever having had possession themselves, is a question not presented on the record, by the declaration.
Let the judgment be reversed and the cause remanded.